This is an action of ejectment brought in Niobrara County by Oliver Hitshew against C.E. Dern and Ethel Dern for the recovery of the possession of certain lands situate therein. Upon the trial the plaintiff made out a prima facie case showing in him the right of possession, and rested. The defendants then sought to introduce certain evidence which upon objection was ruled out by the court. There then ensued colloquies between the attorney for the plaintiff and the attorney for the defendants and the court, the result of which was that the defendants consented to the entry of a judgment in favor of the plaintiff. Upon submission of the draft of judgment by the attorney for the plaintiff to the attorney for the defendants the latter approved it except to the finding therein contained that the plaintiff was entitled to possession of the premises on the date suit was commenced. The trial judge, however, signed the draft as drawn, and the defendants have appealed from and complain only of that part of the judgment finding that the plaintiff was entitled to possession at the commencement of the action, and awarding him his costs.
The judgment is not only supported by the evidence in the case but was the result of the consent of all parties in open court. There is nothing in the record upon which the defendants could hope to modify the judgment in its award of costs to the plaintiff or in the finding that he was entitled to possession of the premises at the time suit was *Page 332 
started. We are satisfied the appeal is frivolous, and was taken merely for the purpose of delay.
Suggestion is made by counsel for the defendants that the petition of plaintiff does not state facts sufficient to constitute a cause of action, but is without merit. The judgment will be affirmed.
There will be taxed as a part of the costs of the case the sum of $50 to be paid by the appellants to the counsel of the respondent in accordance with Section 6372, Wyo. Compiled Statutes 1920.
Affirmed.
BLUME, Ch. J., and POTTER, Justice, concur.